            Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 1 of 60




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

                                                  §
RFCyber CORP.,                                    §      Case No. 6:21-cv-00916
                                Plaintiff,        §
                                                  §      JURY TRIAL DEMANDED
             v.                                   §
                                                  §
APPLE, INC.                                       §
                                                  §
                                Defendant.        §
                                                  §

                         COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff, RFCyber Corp. (“RFCyber” or “Plaintiff”), files this original Complaint against

Defendant Apple, Inc. (“Apple” or “Defendant”), for patent infringement under 35 U.S.C. § 271

and alleges as follows:

                                             THE PARTIES

       1.         RFCyber is a Texas corporation with a place of business at 600 Columbus

Avenue, Suite 106, Waco, Texas 76701. RFCyber is the owner of all right, title, and interest in

and to, or is the exclusive licensee with the right to sue for U.S. Patent Nos. 8,118,218,

9,189,787, 9,240,009, 10,600,046, and 11,018,724 (the “Patents-in-Suit” or “Asserted Patents”).

       2.         Defendant Apple, Inc. is a corporation organized and existing under the laws of

California, with one or more regular and established places of business in this District at least at

12545 Riata Vista Circle, Austin, Texas 78727; 12801 Delcour Drive, Austin, Texas 78727;

6800 W Parmer Lane, Austin, Texas 78729, and 3121 Palm Way, Austin, Texas 78758. Apple

may be served with process through its registered agent, the CT Corp System, at 1999 Bryan St.,

Ste. 900 Dallas, Texas 75201-3136. In November 2019, Apple stated that it had approximately

7,000 employees in Austin and that it expected to open, in 2022, a $1 billion, 3 million-square-
              Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 2 of 60




foot campus with capacity for 15,000 employees. See

https://www.apple.com/newsroom/2019/11/apple-expands-in-austin/. Apple is registered to do

business in the State of Texas and has been since at least May 16, 1980.

                                   JURISDICTION AND VENUE

         3.       This is an action for patent infringement arising under the patent laws of the

United States, 35 U.S.C. §§ 1, et seq. This Court has subject matter jurisdiction over this action

pursuant to 28 U.S.C. §§ 1331, 1332, 1338, and 1367.

         4.       The amount in controversy exceeds $75,000.

         5.       This Court has specific and personal jurisdiction over Defendant consistent with

the requirements of the Due Process Clause of the United States Constitution and the Texas Long

Arm Statute. Upon information and belief, Defendant has sufficient minimum contacts with the

forum because Defendant has physical locations and transacts substantial business in the State of

Texas and in this Judicial District. Further, Defendant has, directly or through subsidiaries or

intermediaries, committed and continues to commit acts of patent infringement in the State of

Texas and in this Judicial District as alleged in this Complaint, as alleged more particularly

below.

         6.       Venue is proper in this Judicial District pursuant to 28 U.S.C. §§ 1400(b) and

1391(b) and (c) because Defendant is subject to personal jurisdiction in this Judicial District, has

committed acts of patent infringement in this Judicial District, and has a regular and established

place of business in this Judicial District. Defendant, through its own acts, makes, uses, sells,

and/or offers to sell infringing products within this Judicial District, regularly does and solicits

business in this Judicial District, and has the requisite minimum contacts with the Judicial

District such that this venue is a fair and reasonable one.




                                                    2
            Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 3 of 60




                                       PATENTS-IN-SUIT

       7.       On February 21, 2012, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 8,118,218 (the “’218 Patent”) entitled “Method and Apparatus for

Providing Electronic Purse.” A true and correct copy of the ’218 Patent is attached as Exhibit A.

       8.       On November 17, 2015, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 9,189,787 (the “’787 Patent”) entitled “Method and Apparatus for

Conducting E-Commerce and M-Commerce.” A true and correct copy of the ’787 Patent is

attached as Exhibit B.

       9.       On January 19, 2016, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 9,240,009 (the “’009 Patent”) entitled “Mobile Devices for

Commerce Over Unsecured Networks.” A true and correct copy of the ’009 Patent is attached as

Exhibit C.

       10.      On January March 24, 2020, the United States Patent and Trademark Office duly

and legally issued U.S. Patent No. 10,600,046 (the “’046 Patent”) entitled “Method and

Apparatus for Mobile Payments.” A true and correct copy of the ’046 Patent is attached as

Exhibit D.

       11.      On May 25, 2021, the United States Patent and Trademark Office duly and legally

issued U.S. Patent No. 11,018,724 (the “’724 Patent”) entitled “Method and Apparatus for

Emulating Multiple Cards in Mobile Devices.” A true and correct copy of the ’724 Patent is

attached as Exhibit E

       12.      RFCyber is the sole and exclusive owner of all right, title and interest to and in, or

is the exclusive licensee with the right to sue for, the ’218, ‘787, ‘009, ‘046, and ‘724 Patents

(together, the “Patents-in-Suit”), and holds the exclusive right to take all actions necessary to




                                                  3
           Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 4 of 60




enforce its rights to the Patents-in-Suit, including the filing of this patent infringement lawsuit.

RFCyber also has the right to recover all damages for past, present, and future infringement of

the Patents-in-Suit and to seek injunctive relief as appropriate under the law.

                              INFRINGEMENT ALLEGATIONS

         13.   The technologies of the Patents-in-Suit were variously invented by Liang Seng

Koh, Hsin Pan, Xiangzhen Xie, Futong Cho, and Fuliang Cho. The Patents-in-Suit generally

cover apparatus and methods for enabling secure contactless payment with a portable device. In

one exemplary embodiment, a smart card module including a secure element may emulate a

payment card over near field communications (“NFC”). For example, users may select one of a

plurality of payment cards stored in a memory of the secure element, and carry out a transaction

via NFC at a point of service (“POS”). In another embodiment, the device may securely conduct

transactions over an open network with a payment server. By facilitating the settlement of

charges using an NFC mobile device to read off data pertaining to an electronic invoice, the

inventions of the Patents-in-Suit provide significant time-savings, particularly in situations where

a payment process would otherwise involve more than one contact between a merchant and

consumer.

         14.   Apple has manufactured, used, marketed, distributed, sold, offered for sale, and

exported from and imported into the United States devices and software that infringe the Patents-

in-Suit. Apple has distributed variants of Apple Pay that have included functionality to emulate a

payment card and settle a transaction via NFC and/or MST at least since October 2014. 1 Apple

Pay is operable on a range of Apple devices, including at least all devices from the iPhone 6,

iPhone 6 Plus, and above, including, at least all variants of the following Apple devices: iPhone


1
    See https://www.apple.com/newsroom/2014/09/09Apple-Announces-Apple-Pay/



                                                  4
           Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 5 of 60




6, iPhone 6 Plus, iPhone SE, iPhone 7, iPhone 7Plus, iPhone 8, iPhone 8 Plus, iPhone X, iPhone

11, iPhone 12, iPad Pro, iPad Air, iPad, and iPad mini models with Touch ID or Face ID, Apple

Watch Series 1 and later, Mac models with Touch ID, Mac computers with Apple Silicon that

are paired with a Magic Keyboard with Touch ID, and all Apple devices released since October

2014.2 The current and previous versions of Apple Pay and devices running Apple Pay, alone

and together, are non-limiting instances of the Accused Products. The Accused Products include,

for example, the representative iPhone X running Apple Pay. The Accused Products practice the

claims of the Patents-in-Suit to improve the shopping experience of their users, and to improve

Apple’s position in the market.

         15.     Apple’s infringement of the Patents-in-Suit is willful. Apple continues to commit

acts of infringement despite a high likelihood that its actions constitute infringement, and Apple

knew or should have known that its actions constituted an unjustifiably high risk of infringement.

         16.     RFCyber has at all times complied with the marking provisions of 35 U.S.C. §

287 with respect to the Patents-in-Suit. On information and belief, any prior assignees and

licensees have also complied with the marking provisions of 35 U.S.C. § 287.

                                             COUNT I
                                  (Infringement of the ’218 Patent)

         17.     Paragraphs 1 through 16 are incorporated herein by reference as if fully set forth

in their entireties.

         18.     RFCyber has not licensed or otherwise authorized Apple to make, use, offer for

sale, sell, or import any products that embody the inventions of the ’218 Patent.

         19.     Apple infringes, contributes to the infringement of, and/or induces infringement

of the ’218 Patent by making, using, selling, offering for sale, distributing, exporting from,

2
    https://support.apple.com/en-us/HT208531



                                                  5
          Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 6 of 60




and/or importing into the United States products and/or methods covered by one or more claims

of the ’218 Patent, including, but not limited to, at least the Accused Products.

       20.     Apple has directly infringed and continues to directly infringe the ’218 Patent,

either literally or under the doctrine of equivalents, without authority and in violation of 35

U.S.C. § 271, by making, using, offering to sell, selling and/or importing into the United States

products that satisfy each and every limitation of one or more claims of the ’218 Patent. Upon

information and belief, these products include the Accused Products that practice the methods

and systems covered by the ’218 Patent, including, for example, card emulation and NFC

payment functionality implemented by Apple Pay running on an Apple device, such as the

representative iPhone X. For example, these products infringe at least claim 1 of the ’218 Patent.

       21.     For example, Apple has and continues to directly infringe at least claim 1 of the

‘218 Patent by making, using, offering to sell, selling and/or importing into the United States

products that implement a method for providing an e-purse, the method comprising: providing a

portable device including or communicating with a smart card pre-loaded with an emulator

configured to execute a request from an e-purse applet and provide a response the e-purse applet

is configured to expect, the portable device including a memory space loaded with a midlet that

is configured to facilitate communication between the e-purse applet and a payment server over a

wireless network, wherein the e-purse applet is downloaded and installed in the smart card when

the smart card is in communication with the payment server, the portable device further includes

a contactless interface that facilitates communication between the e-purse applet in the smart

card and the payment server over a wired network; personalizing the e-purse applet by reading

off data from the smart card to generate in the smart card one or more operation keys that are

subsequently used to establish a secured channel between the e-purse applet and an e-purse




                                                  6
         Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 7 of 60




security authentication module (SAM) external to the smart card, wherein said personalizing the

e-purse applet comprises: establishing an initial security channel between the smart card and the

e-purse SAM to install and personalize the e-purse applet in the smart card, and creating a

security channel on top of the initial security channel to protect subsequent operations of the

smart card with the e-purse SAM, wherein any subsequent operation of the emulator is

conducted over the security channel via the e-purse applet.

       22.     The Accused Products provide a portable device, such as the Apple iPhone X,

including or communicating with a smart card pre-loaded with an emulator configured to execute

a request from an e-purse applet and provide a response the e-purse applet is configured to

expect. For example, the iPhone X includes or communicates with a smart card such as an NFC

module, and/or assembly of an NFC module, secure element, processor, microcontroller, and/or

memory, such as an NXP 80V18 PN80V NFC Controller. On information and belief, the smart

card (e.g. NFC module) of the iPhone X is pre-loaded with an emulator configured to execute a

request from an e-purse applet, such as a payment card applet within Apple Pay, and provide a

response that the applet is configured to expect.




                                                    7
         Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 8 of 60




       23.     For example, Accused Products, such as the iPhone X, include a memory space

loaded with a midlet, such as Apple Wallet or other software, that is configured to facilitate

communication between the e-purse applet, such as a payment card stored on the product, and a

payment server, such as a merchant and/or financial institution payment server, over a wireless

network. For example, on information and belief, the Apple iPhone X comprises memory such as

RAM, ROM, Flash, and/or EEPROM, including in both the NFC module and secure element.

For example, on information and belief, the secure element of the Apple iPhone X running Apple

Pay further comprises a memory such as RAM, ROM, Flash, and/or EEPROM.




                                                 8
          Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 9 of 60




https://support.apple.com/guide/security/apple-pay-component-security-sec2561eb018/1/web/1




https://support.apple.com/guide/security/secure-element-and-nfc-controller-seccb53a35f0/web

        24.     The Accused Products further perform a method wherein the e-purse applet is

downloaded and installed in the smart card when the smart card is in communication with the

payment server. For example, the Apple iPhone X running Apple Pay operates to download and

install a payment card applet when the NFC module is in communication with the payment

institution’s server:




                                               9
 Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 10 of 60




https://support.apple.com/guide/security/secure-element-and-nfc-controller-
seccb53a35f0/web




https://support.apple.com/en-us/HT204506




                                         10
          Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 11 of 60




https://codeburst.io/how-does-apple-pay-actually-work-f52f7d9348b7
         25.    The Accused Products further include a contactless interface that facilitates

communication between the e-purse applet in the smart card and the payment server over a wired

network. For example, on information and belief, the NFC module of the Apple iPhone X

includes a contactless NFC interface that facilitates communication between a payment card

applet and a payment server over a wired network, such as via a payment card reader at a POS

connected to a payment server via wired network3:




3
    https://developer.apple.com/documentation/apple_pay_on_the_web/setting_up_your_server



                                                 11
         Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 12 of 60




https://www.ifixit.com/Teardown/iPhone+X+Teardown/98975
       26.     The Accused Products further personalize the e-purse applet (e.g. payment card

applet within Apple Pay) by reading off data from the smart card (e.g. NFC Module or secure

element) to generate in the smart card one or more operation keys that are subsequently used to

establish a secured channel between the e-purse applet and an e-purse security authentication

module (SAM) external to the smart card. For example, on information and belief, Apple Pay

establishes operations keys that operate to establish secure connections between a stored

payment card and an authentication module at a server of the card issuer and/or merchant when

adding a given card to the device for the first time, and/or subsequently during transactions:




                                                12
         Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 13 of 60




https://support.apple.com/en-us/HT203027
       27.     The Accused Products further practice a method wherein personalizing the e-

purse applet (e.g. configuring the payment card applet within Apple Pay) comprises establishing

an initial security channel between the smart card and the e-purse SAM to install and personalize

the e-purse applet in the smart card. For example, on information and belief, Apple Pay operates

to establish a security channel with at least an Apple server after a user enters details for a given

payment card, and operates to install and personalize the applet in the smart card, such as to

install the card with the user’s personal information in the secure element:




https://support.apple.com/guide/security/secure-element-and-nfc-controller-seccb53a35f0/web




                                                  13
         Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 14 of 60




https://support.apple.com/en-us/HT203027

       28.     The Accused Products create a security channel on top of the initial security

channel to protect subsequent operations of the smart card within the e-purse SAM, wherein any

subsequent operation of the emulator is conducted over the security channel via the e-purse

applet. For example, on information and belief, once a payment card applet is installed, operation

of the emulator is conducted via operation of the e-purse applet using the security key installed

during the personalization process.




                                                14
        Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 15 of 60




 https://support.apple.com/guide/security/secure-element-and-nfc-controller-seccb53a35f0/web




 https://support.apple.com/en-us/HT203027

       29.       Apple has had knowledge and notice of the ‘218 Patent at least as of the filing of

the complaint.

       30.       Apple has indirectly infringed and continues to indirectly infringe one or more

claims of the ’218 Patent, as provided by 35 U.S.C. § 271(b), by inducing infringement by


                                                  15
           Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 16 of 60




others, such as Apple’s customers and end-users, in this District and elsewhere in the United

States. For example, Apple’s customers and end-users directly infringe, either literally or under

the doctrine of equivalents, through their use of the inventions claimed in the ’218 Patent. Apple

induces this direct infringement through its affirmative acts of manufacturing, selling,

distributing, and/or otherwise making available the Accused Products, and providing

instructions, documentation, and other information to customers and end-users suggesting that

they use the Accused Products in an infringing manner, including technical support, marketing,

product manuals, advertisements, and online documentation. Because of Apple’s inducement,

Apple’s customers and end-users use Accused Products in a way Apple intends and directly

infringe the ’218 Patent. Apple performs these affirmative acts with knowledge of the ’218

Patent and with the intent, or willful blindness, that the induced acts directly infringe the ’218

Patent.

          31.   Apple has indirectly infringed and continues to indirectly infringe one or more

claims of the ’218 Patent, as provided by 35 U.S.C. § 271(c), by contributing to direct

infringement by others, such as customers and end-users, in this District and elsewhere in the

United States. Apple’s affirmative acts of selling and offering to sell the Accused Products in

this District and elsewhere in the United States and causing the Accused Products to be

manufactured, used, sold and offered for sale contributes to others’ use and manufacture of the

Accused Products such that the ’218 Patent is directly infringed by others. The accused

components within the Accused Products are material to the invention of the ’218 Patent, are not

staple articles or commodities of commerce, have no substantial non-infringing uses, and are

known by Apple to be especially made or adapted for use in the infringement of the ’218 Patent.




                                                 16
          Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 17 of 60




Apple performs these affirmative acts with knowledge of the ’218 Patent and with intent, or

willful blindness, that they cause the direct infringement of the ’218 Patent.

        32.      Because of Apple’s direct and indirect infringement of the ’218 Patent, RFCyber

has suffered, and will continue to suffer, damages in an amount to be proved at trial.

        33.      Because of Apple’s direct and indirect infringement of the ’218 Patent, RFCyber

has suffered, and will continue to suffer, irreparable harm for which there is no adequate remedy

at law, unless Apple’s infringement is enjoined by this Court.

                                           COUNT II
                                 (Infringement of the ’787 Patent)

        34.      Paragraphs 1 through 16 are incorporated herein by reference as if fully set forth

in their entireties.

        35.      RFCyber has not licensed or otherwise authorized Apple to make, use, offer for

sale, sell, or import any products that embody the inventions of the ’787 Patent.

        36.      Apple infringes, contributes to the infringement of, and/or induces infringement

of the ’787 Patent by making, using, selling, offering for sale, distributing, exporting from,

and/or importing into the United States products and/or methods covered by one or more claims

of the ’787 Patent, including, but not limited to, at least the Accused Products.

        37.      Apple has directly infringed and continues to directly infringe the ’787 Patent,

either literally or under the doctrine of equivalents, without authority and in violation of 35

U.S.C. § 271, by making, using, offering to sell, selling and/or importing into the United States

products that satisfy each and every limitation of one or more claims of the ’787 Patent. Upon

information and belief, these products include the Accused Products that practice the methods

and systems covered by the ’787 Patent, including, for example, card emulation and NFC

payment functionality implemented by Apple Pay running on an Apple device, such as the



                                                  17
           Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 18 of 60




representative Apple iPhone X. For example, these products infringe at least claim 1 of the ’787

Patent.

          38.   For example, Apple has and continues to directly infringe at least claim 1 of the

‘787 Patent by making, using, offering to sell, selling and/or importing into the United States

products that comprise a portable device for commerce, the portable device comprising an

emulator loaded in a smart card module for storing security values and updated transaction logs,

and an e-purse applet to cause the portable device to function as an electronic purse (e-purse),

wherein both of the emulator and e-purse applet are already personalized via a personalization

process built on a first security channel so that the emulator is set to store a set of keys for

subsequent data access authentication and the e-purse applet is configured to conduct a

transaction with a network server over a second security channel; a first interface configured to

perform field communication (NFC) with a reader to perform electronic commerce with the e-

purse applet against a fund stored in the emulator; a second interface configured to perform

mobile commerce with a payment server via an application against the fund stored in the

emulator; and a purse manager midlet being executed in the portable device to act as an agent to

facilitate communications between the e-purse applet and a payment server to conduct

transactions therebetween.

          39.   The Accused Products comprise an emulator loaded in a smart card module for

storing security values and updated transaction logs. For example, the Apple iPhone X comprises

an NFC Module and secure element with an emulator for storing security values, such as device

account number, operating keys and/or a tokenized card and cryptogram, and for updating

transaction logs, such as via Apple Pay:




                                                  18
      Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 19 of 60




https://www.ifixit.com/Teardown/iPhone+X+Teardown/98975




https://support.apple.com/en-us/HT203027



                                           19
        Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 20 of 60




https://support.apple.com/guide/iphone/manage-cards-and-activity-iph7b666943a/ios


       40.     The accused products further comprise an e-purse applet, such as a payment card

applet within Apple Pay, to cause the portable device (e.g. the Apple iPhone X) to function as an

electronic purse. For example, applets within Apple Pay cause IOS devices to carry out a

transaction, such as via NFC:




                                               20
         Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 21 of 60



https://support.apple.com/en-us/HT203027

       41.     The Accused Products further comprise a portable device wherein both of the

emulator (e.g. emulator of the NFC module) and e-purse applet (e.g. payment card applet) are

already personalized via a personalization process built on a first security channel so that the

emulator is set to store a set of keys for subsequent data access authentication and the e-purse

applet is configured to conduct a transaction with a network server over a second security

channel. For example, on information and belief, the emulator and applet of a iPhone X running

Apple Pay are personalized during installation so that the emulator stores a set of keys (e.g.

device account number, operating keys and/or a tokenized card and cryptogram) for subsequent

access and authentication during transactions.




https://support.apple.com/guide/security/secure-element-and-nfc-controller-seccb53a35f0/web




                                                 21
        Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 22 of 60




 https://support.apple.com/en-us/HT203027

       42.    The Accused Products further comprise a first interface configured to perform

field communication (NFC) with a reader to perform electronic commerce with the e-purse

applet against a fund stored in the emulator. For example, the Apple iPhone X comprises an NFC

Module, such as an NXP 80V18 PN80V NFC Controller, including an NFC interface to perform

electronic commerce with a card reader.




                                              22
         Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 23 of 60




https://www.ifixit.com/Teardown/iPhone+X+Teardown/98975

       43.     The Accused Products further comprise a second interface configured to perform

mobile commerce with a payment server via an application against the fund stored in the

emulator. For example, on information and belief, the Apple iPhone X comprises a second

interface to perform mobile commerce with a payment server, such as the payment server of an

issuer and/or a merchant, against a fund stored in the emulator, such as a gift card fund stored in

the emulator of an NFC module via the payment servers of Apple Pay-enabled applications.




                                                 23
         Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 24 of 60




https://support.apple.com/en-us/HT203027

       44.     The Accused Products further comprise a purse manager midlet, such as Apple

Wallet or other software, being executed in the portable device to act as an agent to facilitate

communications between the e-purse applet and a payment server to conduct transactions

therebetween. For example, on information and belief, the Apple iPhone X executes Apple

Wallet to facilitate communications between payment cards (e.g. cards within an emulator and/or

secure element of an NFC module) and a payment server (e.g. an issuer and/or merchant

payment server) during transactions conducted via NFC and/or via Apple Pay-enabled

application.




                                                 24
         Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 25 of 60




https://support.apple.com/guide/security/apple-pay-component-security-sec2561eb018/1/web/1

       45.       Apple has had knowledge and notice of the ‘787 Patent at least as of the filing of

the complaint.

       46.       Apple has indirectly infringed and continues to indirectly infringe one or more

claims of the ‘787 Patent, as provided by 35 U.S.C. § 271(b), by inducing infringement by

others, such as Apple’s customers and end-users, in this District and elsewhere in the United

States. For example, Apple’s customers and end-users directly infringe, either literally or under

the doctrine of equivalents, through their use of the inventions claimed in the ‘787 Patent. Apple

induces this direct infringement through its affirmative acts of manufacturing, selling,

distributing, and/or otherwise making available the Accused Products, and providing

instructions, documentation, and other information to customers and end-users suggesting that

they use the Accused Products in an infringing manner, including technical support, marketing,

product manuals, advertisements, and online documentation. Because of Apple’s inducement,

Apple’s customers and end-users use Accused Products in a way Apple intends and directly

infringe the ‘787 Patent. Apple performs these affirmative acts with knowledge of the ‘787




                                                  25
           Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 26 of 60




Patent and with the intent, or willful blindness, that the induced acts directly infringe the ‘787

Patent.

          47.    Apple has indirectly infringed and continues to indirectly infringe one or more

claims of the ‘787 Patent, as provided by 35 U.S.C. § 271(c), by contributing to direct

infringement by others, such as customers and end-users, in this District and elsewhere in the

United States. Apple’s affirmative acts of selling and offering to sell the Accused Products in

this District and elsewhere in the United States and causing the Accused Products to be

manufactured, used, sold and offered for sale contributes to others’ use and manufacture of the

Accused Products such that the ‘787 Patent is directly infringed by others. The accused

components within the Accused Products are material to the invention of the ‘787 Patent, are not

staple articles or commodities of commerce, have no substantial non-infringing uses, and are

known by Apple to be especially made or adapted for use in the infringement of the ‘787 Patent.

Apple performs these affirmative acts with knowledge of the ‘787 Patent and with intent, or

willful blindness, that they cause the direct infringement of the ‘787 Patent.

          48.    Because of Apple’s direct and indirect infringement of the ’218 Patent, RFCyber

has suffered, and will continue to suffer, damages in an amount to be proved at trial.

          49.    Because of Apple’s direct and indirect infringement of the ’218 Patent, RFCyber

has suffered, and will continue to suffer, irreparable harm for which there is no adequate remedy

at law, unless Apple’s infringement is enjoined by this Court.

                                           COUNT III
                                 (Infringement of the ’009 Patent)

          50.    Paragraphs 1 through 16 are incorporated herein by reference as if fully set forth

in their entireties.




                                                  26
           Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 27 of 60




          51.   RFCyber has not licensed or otherwise authorized Apple to make, use, offer for

sale, sell, or import any products that embody the inventions of the ’009 Patent.

          52.   Apple infringes, contributes to the infringement of, and/or induces infringement

of the ’009 Patent by making, using, selling, offering for sale, distributing, exporting from,

and/or importing into the United States products and/or methods covered by one or more claims

of the ’009 Patent, including, but not limited to, at least the Accused Products.

          53.   Apple has directly infringed and continues to directly infringe the ’009 Patent,

either literally or under the doctrine of equivalents, without authority and in violation of 35

U.S.C. § 271, by making, using, offering to sell, selling and/or importing into the United States

products that satisfy each and every limitation of one or more claims of the ’009 Patent. Upon

information and belief, these products include the Accused Products that practice the methods

and systems covered by the ’009 Patent, including, for example, card emulation and NFC

payment functionality implemented by Apple Pay running on an IOS device, such as the

representative Apple iPhone X. For example, these products infringe at least claim 1 of the ’009

Patent.

          54.   For example, Apple has and continues to directly infringe at least claim 1 of the

‘009 Patent by making, using, offering to sell, selling and/or importing into the United States

products that comprise a mobile device for conducting a secured transaction over a network, the

mobile device comprising: a network interface; an interface to receive a secure element; a

memory space for storing at least a module and an application downloaded from the network; a

processor coupled to the memory space and configured to execute the module to perform

operations including: sending to a server via the network interface an identifier identifying the

application together with device information of a secure element, wherein the application is




                                                 27
          Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 28 of 60




downloaded from the network in the mobile device; establishing a secured channel between the

secure element and the server using a key set installed on the secure element, wherein the server

is configured to prepare data necessary for the application to function as designed on the mobile

device; and receiving the data from the server to associate the application with the secure

element, wherein the application subsequently functions in conjunction with the secure element.

         55.   The Accused Products comprise a network interface. For example, on information

and belief, the Apple iPhone X comprises interfaces such as the NFC interface and antenna of an

NXP 80V18 PN80V NFC Controller, a Qualcomm LTE Module, and/or Apple/Murata USI

170821 339S00397 WIFI/Bluetooth module.4

         56.   The Accused Products further comprise an interface to receive a secure element.

For example, on information and belief, the Apple iPhone X comprises a secure element.




https://support.apple.com/guide/security/apple-pay-component-security-sec2561eb018/1/web/1

         57.   The Accused Products further comprise a memory space for storing at least a

module and an application downloaded from the network. For example, on information and


4
    See https://www.ifixit.com/Teardown/iPhone+X+Teardown/98975




                                                28
         Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 29 of 60




belief, the Apple iPhone X includes memory such as RAM, ROM, Flash, and/or EEPROM for

storing an application downloaded from the network, such as Apple Pay, applications configured

to accept Apple Pay, and/or payment cards within Apple Pay. 5

       58.     The Accused Products further comprise a processor coupled to the memory space

and configured to execute the module to perform operations. For example, the Apple iPhone X

comprises a processor such as an Apple A11 SoC and/or a Secure Enclave Processor, coupled to

memory such as RAM, ROM, Flash, and/or EEPROM. 6

       59.     The Accused Products further comprise a processor configured to execute the

module to perform operations including, sending to a server via the network interface an

identifier identifying the application together with device information of a secure element,

wherein the application is downloaded from the network in the mobile device. For example, on

information and belief, a processor of the Apple iPhone X are configured to execute sending an

identifier, such as tokenized card information, device account number, operating keys, and/or

one or more cryptograms associated with an instance of Apple Pay and/or a payment card within

Apple Pay to an issuer and/or merchant payment server.

       60.     The Accused Products further comprise a processor configured to execute the

module to perform operations including establishing a secured channel between the secure

element and the server using a key set installed on the secure element, wherein the server is

configured to prepare data necessary for the application to function as designed on the mobile

device. For example, on information and belief, a processor of the Apple iPhone X is configured

to establish a secure channel between a secure element (e.g. of the a secure element of its NFC
5
  https://www.ifixit.com/Teardown/iPhone+X+Teardown/98975;
https://support.apple.com/guide/security/apple-pay-component-security-sec2561eb018/1/web/1;
https://support.apple.com/guide/security/secure-enclave-sec59b0b31ff/web .
6
  Id.



                                                29
         Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 30 of 60




Module) using a server key installed on the secure element, such as an operating key, device

account number, token, and/or cryptogram associated with a payment card, and a payment server

configured to prepare data sufficient to enable an NFC transaction.




https://support.apple.com/guide/security/secure-element-and-nfc-controller-seccb53a35f0/web




                                               30
         Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 31 of 60




https://support.apple.com/en-us/HT203027
       61.       The Accused Products further comprise a processor configured to execute the

module to perform operations including, receiving the data from the server to associate the

application with the secure element, wherein the application subsequently functions in

conjunction with the secure element. For example, on information and belief, a processor of the

Apple iPhone X is configured to execute the module, such as Apple Pay, to perform operations

including receiving data from a card-issuer payment server to associate the application, such as

the payment card application, with the secure element, such as by generating a device-specific

account number, device account number, token, cryptogram, and/or operating key associated

with the payment card. For example, on information and belief, the payment card application

subsequently functions in conjunction with the secure element, such as during transactions

performed via contactless payment at a point of sale.

       62.       Apple has had knowledge and notice of the ‘009 Patent at least as of the filing of

the complaint.

       63.       Apple has indirectly infringed and continues to indirectly infringe one or more

claims of the ‘009 Patent, as provided by 35 U.S.C. § 271(b), by inducing infringement by

others, such as Apple’s customers and end-users, in this District and elsewhere in the United

States. For example, Apple’s customers and end-users directly infringe, either literally or under

the doctrine of equivalents, through their use of the inventions claimed in the ‘009 Patent. Apple

induces this direct infringement through its affirmative acts of manufacturing, selling,

distributing, and/or otherwise making available the Accused Products, and providing

instructions, documentation, and other information to customers and end-users suggesting that

they use the Accused Products in an infringing manner, including technical support, marketing,

product manuals, advertisements, and online documentation. Because of Apple’s inducement,


                                                  31
           Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 32 of 60




Apple’s customers and end-users use Accused Products in a way Apple intends and directly

infringe the ‘009 Patent. Apple performs these affirmative acts with knowledge of the ‘009

Patent and with the intent, or willful blindness, that the induced acts directly infringe the ‘009

Patent.

          64.   Apple has indirectly infringed and continues to indirectly infringe one or more

claims of the ‘009 Patent, as provided by 35 U.S.C. § 271(c), by contributing to direct

infringement by others, such as customers and end-users, in this District and elsewhere in the

United States. Apple’s affirmative acts of selling and offering to sell the Accused Products in

this District and elsewhere in the United States and causing the Accused Products to be

manufactured, used, sold and offered for sale contributes to others’ use and manufacture of the

Accused Products such that the ‘009 Patent is directly infringed by others. The accused

components within the Accused Products are material to the invention of the ‘009 Patent, are not

staple articles or commodities of commerce, have no substantial non-infringing uses, and are

known by Apple to be especially made or adapted for use in the infringement of the ‘009 Patent.

Apple performs these affirmative acts with knowledge of the ‘009 Patent and with intent, or

willful blindness, that they cause the direct infringement of the ‘009 Patent.

          65.   Because of Apple’s direct and indirect infringement of the ‘009 Patent, RFCyber

has suffered, and will continue to suffer, damages in an amount to be proved at trial.

          66.   Because of Apple’s direct and indirect infringement of the ‘009 Patent, RFCyber

has suffered, and will continue to suffer, irreparable harm for which there is no adequate remedy

at law, unless Apple’s infringement is enjoined by this Court.

                                           COUNT IV
                                 (Infringement of the ’046 Patent)




                                                 32
          Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 33 of 60




        67.      Paragraphs 1 through 16 are incorporated herein by reference as if fully set forth

in their entireties.

        68.      RFCyber has not licensed or otherwise authorized Apple to make, use, offer for

sale, sell, or import any products that embody the inventions of the ’046 Patent.

        69.      Apple infringes, contributes to the infringement of, and/or induces infringement

of the ’046 Patent by making, using, selling, offering for sale, distributing, exporting from,

and/or importing into the United States products and/or methods covered by one or more claims

of the ’046 Patent, including, but not limited to, at least the Accused Products.

        70.      Apple has directly infringed and continues to directly infringe the ’046 Patent,

either literally or under the doctrine of equivalents, without authority and in violation of 35

U.S.C. § 271, by making, using, offering to sell, selling and/or importing into the United States

products that satisfy each and every limitation of one or more claims of the ’046 Patent. Upon

information and belief, these products include the Accused Products that practice the methods

and systems covered by the ’046 Patent, including, for example, card emulation and NFC

payment functionality implemented by Apple Pay running on an Apple device, such as the

representative Apple iPhone X. For example, these infrastructures infringe at least claim 1 of the

’046 Patent.

        71.      For example, Apple has and continues to directly infringe at least claim 1 of the

‘046 Patent by making, using, offering to sell, selling and/or importing into the United States

products that practice a method for mobile payment, the method comprising: causing a mobile

device to capture data directly from a tag physically presented thereto, wherein the tag receives

the data directly from a POS device and allows the mobile device to capture the data, the data

embedded in the tag includes an electronic invoice and settlement information with a merchant




                                                  33
         Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 34 of 60




associated with the POS device; extracting the electronic invoice from the captured data in the

mobile device; displaying the electronic invoice on a display of the mobile device to show an

amount to be paid by a user of the mobile device, wherein the mobile device is configured to

execute an installed application therein to capture the data from the tag; receiving an entry by the

mobile device, the entry including the amount for the invoice and optionally an additional

amount from the user; calculating a total amount by adding the additional amount to the amount

in the electronic invoice; generating a payment request in the mobile device in response to the

electronic invoice after the user has chosen an electronic purse (e-purse) maintained locally in

the mobile device; displaying the electronic invoice on the display of the mobile device for the

user to verify the payment request verifying the total amount with a balance in the e-purse,

wherein said verifying the total amount with a balance in the e-purse is performed within the

mobile device without sending the payment request to a payment gateway; displaying a denial of

the payment request when the balance is less than the total amount; sending the payment request

from the mobile device to the payment gateway, wherein the balance is sufficient to honor the

payment request, the payment gateway sends a message directly to the POS device that a

monetary transaction per the payment request sent from the mobile device has been successfully

completed; and displaying a confirmation in the mobile device that the balance in the e-purse has

been reduced by the total amount.

       72.     The Accused Products practice a method comprising causing a mobile device to

capture data directly from a tag physically presented thereto, wherein the tag receives the data

directly from a POS device and allows the mobile device to capture the data, the data embedded

in the tag includes an electronic invoice and settlement information with a merchant associated

with the POS device. For example, on information and belief, Apple Pay causes a mobile device,




                                                 34
         Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 35 of 60




such as the Apple iPhone X, to capture data from an NFC tag, such as an NFC tag of a card

reader at a POS, and allows the Apple iPhone X to capture data embedded in the tag including an

electronic invoice and settlement information, such as the merchant’s payment address.




https://www.ifixit.com/Teardown/iPhone+X+Teardown/98975

       73.     The Accused Products further practice a method of extracting the electronic

invoice from the captured data in the mobile device. For example, on information and belief,

Apple Pay extracts the electronic invoice, such as the tokenized payment request identifying an

amount, recipient, merchant, and financial institution.




                                                35
         Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 36 of 60




https://support.apple.com/en-us/HT203027




https://support.apple.com/en-us/HT203027
       74.     The Accused Products further practice a method of displaying the electronic

invoice on a display of the mobile device to show an amount to be paid by a user of the mobile

device, wherein the mobile device is configured to execute an installed application therein to

capture the data from the tag. For example, on information and belief, Apple Pay displays the




                                                36
         Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 37 of 60




amount of an invoice to be paid during a transaction on the display of a mobile device, such as

the Apple iPhone X.7




https://support.apple.com/en-us/HT207875

       75.     The Accused Products practice a method of receiving an entry by the mobile

device, the entry including the amount for the invoice and optionally an additional amount from

the user. For example, on information and belief, Apple Pay receives an entry from an IOS




7
 See e.g https://www.cnet.com/news/apple-pay-google-pay-samsung-pay-best-mobile-payment-
system-compared-nfc/



                                               37
           Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 38 of 60




device in a transaction log, the entry including the amount of an invoice and optionally an

additional amount from the user, such as a tip entered at a POS terminal. 8

         76.     The Accused Products practice a method of calculating a total amount by adding

the additional amount to the amount in the electronic invoice. For example, on information and

belief, Apple Pay calculates a total amount to be paid and recorded by adding an amount of taxes

(e.g. sales tax) and/or tips to the amount in the electronic invoice. 9

         77.     The Accused Products practice a method of generating a payment request in the

mobile device in response to the electronic invoice after the user has chosen an electronic purse

(e-purse) maintained locally in the mobile device. For example, on information and belief, Apple

Pay generates a payment request in an IOS device after a user has chosen an electronic purse

(e.g. Apple Pay) maintained locally in the device. For example, given selection of a payment

card applet within Apple Pay, the payment card applet generates a payment token, such as by

generating transaction information based on operations keys, device account numbers, tokenized

card information, and/or cryptograms.

         78.     The Accused products further display the electronic invoice on the display of the

mobile device for a user to verify the payment request. For example, on information and belief,

Apple Pay causes an IOS device, and/or a POS to display the amount of a transaction for a user

to verify, such as by actuating a payment button, entering a PIN or other security information, or

tapping the device to effect payment.




8
    See e.g. https://squareup.com/help/us/en/article/6540-square-terminal-payments-faq.
9
    See e.g. https://squareup.com/help/us/en/article/6540-square-terminal-payments-faq.



                                                  38
         Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 39 of 60




       79.     The Accused Products further practice verifying the total amount with a balance

in the e-purse, wherein said verifying the total amount with a balance in the e-purse is performed

within the mobile device without sending the payment request to a payment gateway. For

example, on information and belief, Apple Pay verifies a balance of existing funds or available

credit by checking information stored in a secure element, without the need for sending a request

to a payment gateway.




                                                39
         Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 40 of 60




https://support.apple.com/en-us/HT207875#whatyouneed

        80.     The Accused Products display a denial of the payment request when the balance

is less than the total amount. For example, on information and belief, Apple Pay causes an IOS

device to display a screen showing that a payment was declined when there are insufficient funds

to settle a transaction.




                                               40
        Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 41 of 60




       81.    The Accused Products further practice sending the payment request from the

mobile device to the payment gateway, wherein the balance is sufficient to honor the payment

request, the payment gateway sends a message directly to the POS device that a monetary

transaction per the payment request sent from the mobile device has been successfully

completed. For example, on information and belief, Apple Pay sends the payment request from

the IOS device to the payment gateway, such as the payment server of a card issuer and/or

merchant. For example, on information and belief, when there is sufficient balance in a given

payment card of Apple Pay, such as funds or credit available based on a value in a secure

element, the payment gateway sends a message to the POS that the transaction is successful, and

the POS displays a success message.

       82.    The Accused Products further practice displaying a confirmation in the mobile

device that the balance in the e-purse has been reduced by the total amount. For example, on

information and belief, Apple Pay causes an IOS device to display a confirmation that balance in

the e-purse has been reduced by the total amount, such as by displaying a lower account balance.




                                               41
         Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 42 of 60




 https://support.apple.com/en-us/HT207883

       83.       Apple has had knowledge and notice of the ‘046 Patent at least as of the filing of

the complaint.

       84.       Apple has indirectly infringed and continues to indirectly infringe one or more

claims of the ‘046 Patent, as provided by 35 U.S.C. § 271(b), by inducing infringement by

others, such as Apple’s customers and end-users, in this District and elsewhere in the United

States. For example, Apple’s customers and end-users directly infringe, either literally or under

the doctrine of equivalents, through their use of the inventions claimed in the ‘046 Patent. Apple

induces this direct infringement through its affirmative acts of manufacturing, selling,

distributing, and/or otherwise making available the Accused Products, and providing


                                                  42
           Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 43 of 60




instructions, documentation, and other information to customers and end-users suggesting that

they use the Accused Products in an infringing manner, including technical support, marketing,

product manuals, advertisements, and online documentation. Because of Apple’s inducement,

Apple’s customers and end-users use Accused Products in a way Apple intends and directly

infringe the ‘046 Patent. Apple performs these affirmative acts with knowledge of the ‘046

Patent and with the intent, or willful blindness, that the induced acts directly infringe the ‘046

Patent.

          85.   Apple has indirectly infringed and continues to indirectly infringe one or more

claims of the ‘046 Patent, as provided by 35 U.S.C. § 271(c), by contributing to direct

infringement by others, such as customers and end-users, in this District and elsewhere in the

United States. Apple’s affirmative acts of selling and offering to sell the Accused Products in

this District and elsewhere in the United States and causing the Accused Products to be

manufactured, used, sold and offered for sale contributes to others’ use and manufacture of the

Accused Products such that the ‘046 Patent is directly infringed by others. The accused

components within the Accused Products are material to the invention of the ‘046 Patent, are not

staple articles or commodities of commerce, have no substantial non-infringing uses, and are

known by Apple to be especially made or adapted for use in the infringement of the ‘046 Patent.

Apple performs these affirmative acts with knowledge of the ‘046 Patent and with intent, or

willful blindness, that they cause the direct infringement of the ‘046 Patent.

          86.   Because of Apple’s direct and indirect infringement of the ‘046 Patent, RFCyber

has suffered, and will continue to suffer, damages in an amount to be proved at trial.




                                                 43
           Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 44 of 60




          87.    Because of Apple’s direct and indirect infringement of the ‘046 Patent, RFCyber

has suffered, and will continue to suffer, irreparable harm for which there is no adequate remedy

at law, unless Apple’s infringement is enjoined by this Court.

                                            COUNT V
                                  (Infringement of the ’724 Patent)

          88.    Paragraphs 1 through 16 are incorporated herein by reference as if fully set forth

in their entireties.

          89.    RFCyber has not licensed or otherwise authorized Apple to make, use, offer for

sale, sell, or import any products that embody the inventions of the ’724 Patent.

          90.    Apple infringes, contributes to the infringement of, and/or induces infringement

of the ’724 Patent by making, using, selling, offering for sale, distributing, exporting from,

and/or importing into the United States products and/or methods covered by one or more claims

of the ’724 Patent, including, but not limited to, at least the Accused Products.

          91.    Apple has directly infringed and continues to directly infringe the ’724 Patent,

either literally or under the doctrine of equivalents, without authority and in violation of 35

U.S.C. § 271, by making, using, offering to sell, selling and/or importing into the United States

products that satisfy each and every limitation of one or more claims of the ’724 Patent. Upon

information and belief, these products include the Accused Products that practice the methods

and systems covered by the ’724 Patent, including, for example, card emulation and NFC

payment functionality implemented by Apple Pay running on an Apple device, such as the

representative Apple iPhone X. For example, these products infringe at least claim 1 of the ’724

Patent.

          92.    For example, Apple has and continues to directly infringe at least claim 1 of the

’724 Patent by making, using, offering to sell, selling and/or importing into the United States



                                                  44
         Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 45 of 60




products that comprise a mobile device for emulating a plurality of cards, the mobile device

comprising: a display screen showing a list of a plurality of applications for a user of the mobile

device to select one therefrom, each application corresponding to one card in the plurality of

cards; a secure element (SE) including: an emulator device; a memory storing a module, when

the module is executed by the secure element, the secure element configured to: receive and

install key sets of a Supplementary Secured Domain (SSD); establish, by the secure element

based on the key sets, a secure communication channel with a dedicated server; receive and

install an application from the dedicated server, each application including corresponding

application data sets and a locked or unlocked status; receive, from the plurality of applications,

a user selection of a first application corresponding to a first card; determine that the first

application has a locked or unlocked status and is activated, in response to said determining that

the first application has an unlocked status and is activated, load the first application to the

emulator device, along with corresponding first application data sets; receive, from the plurality

of applications, a user selection of a second application corresponding to a second card;

determine that the second application has a locked or unlocked status and is activated; in

response to said determining that the second application has an unlocked status and is activated,

replace out of the emulator device, a portion of or in entirety, the first application, wherein said

replacing out of the emulator device a portion of the first application further comprises retaining

the portion of the corresponding first application data sets to be utilized by the second

application; load the second application to the emulator device along with corresponding second

application data sets; and increment a counter for each successful application replacement,

wherein the mobile device performs functions of the second card when the first application is

replaced out of the emulator device and the second application is loaded in the emulator device.




                                                  45
         Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 46 of 60




       93.     The Accused Products comprise a display screen showing a list of a plurality of

applications for a user of the mobile device to select one therefrom, each application

corresponding to one card in the plurality of cards. For example, the Apple iPhone X comprises

a display screen that shows a list of applications, such as applications corresponding to various

payment cards in Apple Pay:




https://support.apple.com/en-us/HT201239




https://support.apple.com/guide/iphone/set-up-apple-pay-iph9b7f53382/ios



                                                46
        Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 47 of 60




       94.    The Accused Products comprise a secure element that includes an emulator

device and a memory storing a module. For example, the Apple iPhone X comprises an NFC

Module and secure element with an emulator:




 https://www.ifixit.com/Teardown/iPhone+X+Teardown/98975




                                              47
      Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 48 of 60




https://support.apple.com/en-us/HT203027




                                           48
        Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 49 of 60




 https://support.apple.com/guide/iphone/manage-cards-and-activity-iph7b666943a/ios

       95.    The module is executed by the secure element, the secure element configured to

receive and install key sets of a Supplementary Secured Domain (SSD), and establish, by the

secure element based on the key sets, a secure communication channel with a dedicated server.

For example, the Apple iPhone X comprises a secure element that receives and installs key sets,

such as keys that are known only to the payment network or card issuer and the secure element

applets’ security domain. The iPhone X then communicates with the payment network servers

over a secured channel using those keys.




 https://support.apple.com/guide/security/secure-element-and-nfc-controller-seccb53a35f0/web




                                               49
         Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 50 of 60




 https://support.apple.com/en-us/HT203027

       96.     The module is executed by the secure element, the secure element configured to

receive and install an application from the dedicated server, each application including

corresponding application data sets and a locked or unlocked status. For example, the iPhone X

receives an application, such as a card issuer applet, from the server. The applet includes data

sets (such as the Device Account Number) and a locked or unlocked status (such as a card locked

or unlocked status):




                                                50
       Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 51 of 60




https://support.apple.com/guide/security/secure-element-and-nfc-controller-seccb53a35f0/web




https://support.apple.com/en-us/HT203027




                                             51
Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 52 of 60




                              52
         Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 53 of 60




       97.     The module is executed by the secure element, the secure element configured to

receive, from the plurality of applications, a user selection of a first application corresponding to


                                                 53
         Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 54 of 60




a first card, determine that the first application has a locked or unlocked status and is activated,

and in response to said determining that the first application has an unlocked status and is

activated, load the first application to the emulator device, along with corresponding first

application data sets. For example, the iPhone X allow a user to select a card for payment, which

selects the associated applet. On information and belief, the iPhone X will determine if the card

(and therefore its applet) is unlocked and activated. On information and belief, the iPhone X will

necessarily load the applet (such as the card applet) into the emulator along with the applet’s data

sets (such as the Device Account Number).




https://support.apple.com/en-us/HT201239



        98.     The module is executed by the secure element, the secure element configured to

receive, from the plurality of applications, a user selection of a second application corresponding

to a second card; determine that the second application has a locked or unlocked status and is

activated; in response to said determining that the second application has an unlocked status and

is activated, replace out of the emulator device, a portion of or in entirety, the first application,

wherein said replacing out of the emulator device a portion of the first application further

comprises retaining the portion of the corresponding first application data sets to be utilized by



                                                  54
         Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 55 of 60




the second application; and load the second application to the emulator device along with

corresponding second application data sets. For example, the iPhone X allow a user to select a

different card for payment, which selects the associated applet. On information and belief, the

iPhone X will determine if the second card (and therefore its applet) is unlocked and activated.

On information and belief, the iPhone X will necessarily replace the first applet with second the

applet (such as the second card applet) into the emulator along with the applet’s data sets (such

as the second card’s Device Account Number).




 https://support.apple.com/en-us/HT201239

       99.     The module is executed by the secure element, the secure element configured to

increment a counter for each successful application replacement, wherein the mobile device

performs functions of the second card when the first application is replaced out of the emulator

device and the second application is loaded in the emulator device. For example, the iPhone X

maintains a counter pointing to the currently selected card, and the counter’s state is viewable

from the card selection screen:




                                                55
         Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 56 of 60




 https://support.apple.com/en-us/HT201239 (annotations added)

       100.    When a different card is selected, the counter is incremented to point to the new

card, and the card selection screen is updated to indicate the new card:




                                                56
         Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 57 of 60




https://support.apple.com/en-us/HT201239

       101.      The emulator necessarily performs the functions of the second card (such as

payment for transactions), when the first application is replaced out of the emulator device and

the second application is loaded in the emulator device.

       102.      Apple has had knowledge and notice of the ‘724 Patent at least as of the filing of

the complaint.

       103.      Apple has indirectly infringed and continues to indirectly infringe one or more

claims of the ’724 Patent, as provided by 35 U.S.C. § 271(b), by inducing infringement by

others, such as Apple’s customers and end-users, in this District and elsewhere in the United

States. For example, Apple’s customers and end-users directly infringe, either literally or under

the doctrine of equivalents, through their use of the inventions claimed in the ’724 Patent. Apple

induces this direct infringement through its affirmative acts of manufacturing, selling,

distributing, and/or otherwise making available the Accused Products, and providing

instructions, documentation, and other information to customers and end-users suggesting that

they use the Accused Products in an infringing manner, including technical support, marketing,

product manuals, advertisements, and online documentation. Because of Apple’s inducement,

Apple’s customers and end-users use Accused Products in a way Apple intends and directly



                                                  57
           Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 58 of 60




infringe the ’724 Patent. Apple performs these affirmative acts with knowledge of the ’724

Patent and with the intent, or willful blindness, that the induced acts directly infringe the ’724

Patent.

          104.   Apple has indirectly infringed and continues to indirectly infringe one or more

claims of the ’724 Patent, as provided by 35 U.S.C. § 271(c), by contributing to direct

infringement by others, such as customers and end-users, in this District and elsewhere in the

United States. Apple’s affirmative acts of selling and offering to sell the Accused Products in

this District and elsewhere in the United States and causing the Accused Products to be

manufactured, used, sold and offered for sale contributes to others’ use and manufacture of the

Accused Products such that the ’724 Patent is directly infringed by others. The accused

components within the Accused Products are material to the invention of the ’724 Patent, are not

staple articles or commodities of commerce, have no substantial non-infringing uses, and are

known by Apple to be especially made or adapted for use in the infringement of the ’724 Patent.

Apple performs these affirmative acts with knowledge of the ’724 Patent and with intent, or

willful blindness, that they cause the direct infringement of the ’724 Patent.

          105.   Because of Apple’s direct and indirect infringement of the ’724 Patent, RFCyber

has suffered, and will continue to suffer, damages in an amount to be proved at trial.

          106.   Because of Apple’s direct and indirect infringement of the ’724 Patent, RFCyber

has suffered, and will continue to suffer, irreparable harm for which there is no adequate remedy

at law, unless Apple’s infringement is enjoined by this Court.



                                    DEMAND FOR JURY TRIAL

          107.   Plaintiff hereby demands a jury for all issues so triable.




                                                   58
              Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 59 of 60




                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays for relief against Defendant as follows:

         a.       Entry of judgment declaring that Defendant infringes one or more claims of each

of the Patents-in-Suit;

         b.       Entry of judgment declaring that Defendant’s infringement of the Patents-in-Suit

is willful;

         c.       An order awarding damages sufficient to compensate Plaintiff for Defendant’s

infringement of the Patents-in-Suit, but in no event less than a reasonable royalty, including

supplemental damages post-verdict, together with pre-judgment and post-judgment interest and

costs;

         d.       Enhanced damages pursuant to 35 U.S.C. § 284;

         e.       Entry of judgment declaring that this case is exceptional and awarding Plaintiff

its costs and reasonable attorney fees pursuant to 35 U.S.C. § 285;

         f.       An accounting for acts of infringement;

         g.       Such other equitable relief which may be requested and to which the Plaintiff is

entitled; and

         h.       Such other and further relief as the Court deems just and proper.




                                                  59
        Case 6:21-cv-00916-ADA Document 1 Filed 09/07/21 Page 60 of 60




Dated: September 7, 2021            Respectfully submitted,

                                    /s/ Raymond W. Mort, III
                                    Raymond W. Mort, III
                                    Texas State Bar No. 00791308
                                    Email: raymort@austinlaw.com
                                    THE MORT LAW FIRM, PLLC
                                    100 Congress Avenue, Suite 2000
                                    Austin, Texas 78701
                                    Tel/Fax: 512-865-7950

                                    OF COUNSEL:
                                    Alfred R. Fabricant (pro hac vice to be filed)
                                    NY Bar No. 2219392
                                    Email: ffabricant@fabricantllp.com
                                    Peter Lambrianakos (pro hac vice to be filed)
                                    NY Bar No. 2894392
                                    Email: plambrianakos@fabricantllp.com
                                    Vincent J. Rubino, III (pro hac vice to be filed)
                                    NY Bar No. 4557435
                                    Email: vrubino@fabricantllp.com
                                    Richard M. Cowell (pro hac vice to be filed)
                                    NY Bar No. 4617759
                                    Email: rcowell@fabricantllp.com
                                    FABRICANT LLP
                                    411 Theodore Fremd Road, Suite 206 South
                                    Rye, New York 10580
                                    Telephone: (212) 257-5797
                                    Facsimile: (212) 257-5796

                                    ATTORNEYS FOR PLAINTIFF RFCYBER
                                    CORP.




                                      60
